Opinion by
Beaver, J.,
Plaintiff leased from defendant a farm, stock and implements under a written lease, the construction of which by the trial judge in the court below constitutes the principal assignment of error. The lease was for one year from April 1, 1899, for *167the rent of #400, payable quarterly. In the lease occurs this clause: “ Staats to harvest the winter wheat, thresh and haul same to mill — leave straw on place; Staats to have one-half of wheat for labor.”
The trial judge held that this clause applied only to the winter wheat then in the ground, which was to be harvested by Staats and for which he was to receive the one-half for his labor. This construction is in accordance with the terms of the agreement which evidently do not apply to the straw of the crop which Staats put in, for the reason that for the term of the lease he was to pay a money rent and would not, therefore, be entitled to anything for the labor of harvesting the crop of that year.
There is no ambiguity in the agreement. It is self-explanatory and complete in itself. The defendant was not harmed in any way by the construction placed upon the agreement by the trial judge, because he was not shut out from showing that the instruction to the scrivener when he was writing the lease was to include the straw of the crops put in by the plaintiff during its continuance. The testimony of plaintiff, of his daughter and of the scrivener, bearing upon this question, was all admitted and denied by the testimony of the plaintiff. It was all fairly submitted to the jury in a manner of which the defendant does not complain. With the case thus presented and submitted by the court, we cannot see that the defendant would have fared in any sense differently, if the lease itself had been submitted to the jury for its construction, a course which under the circumstances would have been contrary to all authority.
For a like reason the question asked plaintiff, “Was it your understanding that, if this clause had been left out of the agreement, you would have had a right to have taken that straw away and sold it? ” was properly disallowed. It was not a question as. to what the defendant might have believed his right to be, if the clause had been left out, but what were his rights with the clause in, and the determination of that question was for the court. We find no error in the record.
Judgment affirmed.